UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6351



JOHN HENRY JOHNSON,

                                            Petitioner - Appellant,

          versus


STEPHEN DEWALT, Warden, Federal Prison Camp,
Cumberland, MD,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(8:04-cv-03414-AW)


Submitted:   July 17, 2006                 Decided:   August 3, 2006


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Henry Johnson, Appellant Pro Se.    Barbara Slaymaker Sale,
James A. Frederick, Assistant United States Attorneys, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           John Henry Johnson, a federal prisoner, appeals the

district court’s order denying relief on his 28 U.S.C. § 2241

(2000)   petition.    We    have   reviewed   the   record   and   find    no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.     Johnson v. Dewalt, No. 8:04-cv-03414-AW (D.

Md. filed Dec. 22, 2005; entered Dec. 27, 2005).         We dispense with

oral   argument   because   the    facts   and   legal   contentions      are

adequately presented in the materials before the court and argument

would not aid the decisional process.         The motion for appointment

of counsel is denied.

                                                                   AFFIRMED




                                   - 2 -